Citation Nr: 1642287	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as lung damage and shortness of breath).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Oakland, California.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned. A transcript of the hearing is of record. 

In April 2013, the Board issued a decision denying the claim on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an order vacating and remanding the Board's April 2013 decision for action in accordance with a Joint Motion for Vacatur and Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, a remand of the issue on appeal is required in accordance with the April 2016 Joint Motion for Vacatur and Remand.  Since the August 2012 supplemental statement of the case (SSOC), pertinent private treatment records have been added to the Veteran's claims file.  In particular a private physician, Dr. R.L., submitted a statement in support of the Veteran's claim in January 2013.  This private report was not considered by the RO.  The August 2012 SSOC is the most recent within the claims file.  The Veteran has not submitted a waiver of RO consideration of this additional evidence.  In fact, the August 2016 Joint Motion for Vacatur and Remand specifically requires this issue to be remanded in order to have the RO consider the January 2013 private report in the first instance.  The Veteran's representative, in August 2016, submitted a statement again calling for remand for this purpose.  Thus, the Veteran has explicitly declined to waive RO consideration of this evidence.  Accordingly, the RO must review the additional evidence received and issue an SSOC prior to the Board's adjudication of the claim on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

The claim on appeal must be readjudicated.  If the issue on appeal remains denied, the RO must re-adjudicate the Veteran's claim, including consideration of all evidence added to the Veteran's claims files since the August 2012 SSOC, including the January 2013 private physician's report.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

